Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 1-2 amend “as-cast aluminum alloy” to “as-cast product”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iarochenko et al. (US 2002/0148539 A1) (hereinafter “Iarochenko”).

Regarding claims 1, 2, 3, 13, 14, 15, and 16, Iarochenko teaches a process for producing an improved aluminum alloy anodic material, i.e., an aluminum electrode alloy (Iarochenko, [0012]). Iarochenko also teaches that the alloy comprises 95-99.5 wt.% aluminum and 0.5-5.0 wt.% cumulative additive metal selected from Ga, In, Tl, Cd, Sn, Pb, Mn, Fe, and Mg, and more preferably Mn, In, Sn, and Fe and specific example where the alloy comprises 99.99% Al + 0.01% Fe (Iarochenko, [0017-0018] and [0069]). Moreover, Iarochenko teaches that commercial casting processes, including direct chill and strip casting techniques, cooling step, and rolling step are employed in making the aluminum alloy in which the solidification rates and cooling of the solidified structure during the cooling step are closely tied together by the rapid heat removal per unit of time (Iarochenko, [0019], [0021], and [0027]). Iarochenko also teaches that the 
Iarochenko further teaches that solidification and cooling after solidification is to rapid that, in addition to the grain segregation, a considerable supersaturation of the alloying elements occurs and that during the cooling step a non-equilibrium multi-phase structure having large pure Al crystals of one phase is produced and wherein the additive metals are occluded at the Al periphery as one or more phases if one or more additive metals are present (Iarochenko, [0019] and [0021]). 
The process of casting an aluminum alloy into an aluminum alloy anodic material of Iarochenko corresponds to casting an aluminum alloy into an as-cast product wherein the aluminum alloy comprises from 0.005 wt.% to 0.06 wt.% Fe and forming the as-cast product into an aluminum electrode alloy of the present invention. The cooling step employing the solidification rate of Iarochenko corresponds to wherein the casting comprises solidifying at a solidification rate and wherein the solidification rate is at or above a threshold solidification rate of the present invention. 

The cumulative weight percent of the additive metals being 0.5-5.0% and including Fe and Mg as the metal additives as taught in Iarochenko above, allows for the aluminum alloy to have 0.005-0.06 wt.% Fe and 0.5-5.0 wt.% Mg as presently claimed in claims 1, 3, 13, 14, 15, and 16 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Given that the material and process of Iarochenko is substantially identical to the material and process of the present invention, as taught above, it is clear that the aluminum alloy anodic material of Iarochenko would inherently have wherein the threshold solidification rate is sufficient to achieve not greater than 0.04 vol.% of iron particles in the as-cast product, as presently claimed. Alternatively, given that the example of Iarochenko contains 0.01 wt.% iron and 99.99 wt.% aluminum, it is clear that the volume percent would have been about 0.0027 vol.%, i.e., the density of iron is 7.874 g/cm3 and the density of aluminum is 2.7 g/cm3, assuming a 100 g aluminum alloy, 99.99 g would be Al and 0.01 g would be Fe:
                
                    v
                    o
                    l
                    u
                    m
                    e
                    =
                    
                        
                            m
                            a
                            s
                            s
                        
                        
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                        
                    
                
            
                
                    v
                    o
                    l
                    u
                    m
                    e
                     
                    F
                    e
                    =
                    
                        
                            0.01
                            g
                        
                        
                            7.874
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    0.001
                     
                    c
                    
                        
                            m
                        
                        
                            3
                        
                    
                
            
                
                    v
                    o
                    l
                    u
                    m
                    e
                     
                    A
                    l
                    =
                    
                        
                            99.99
                            g
                        
                        
                            2.7
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    =
                    37.03
                     
                    c
                    
                        
                            m
                        
                        
                            3
                        
                    
                
            
                
                    v
                    o
                    l
                    u
                    m
                    e
                    %
                     
                    F
                    e
                    =
                    
                        
                            F
                            e
                        
                        
                            (
                            F
                            e
                            +
                            A
                            l
                            )
                        
                    
                    =
                    
                        
                            0.001
                             
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                        
                            (
                            37.03
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            +
                            0.001
                             
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    ×
                    100
                    =
                    0.0027
                    v
                    o
                    l
                    .
                    %
                
            

The calculated volume percent of Iarochenko would fall within the ranges of claims 1 and 2 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 4, 5, and 6, Iarochenko also teaches that the casting is performed by direct chill, i.e., semi-continuous casting process, or strip casting, i.e., continuous roll casting, to form the aluminum alloy anodic material prior to the cooling step (Iarochenko, [0021]). The direct chill casting method of Iarochenko corresponds to wherein the casting comprises semi-continuous casting of claim 6 of the present invention. The strip casting method of Iarochenko corresponds to wherein the casting comprises continuous casting the aluminum alloy into a strip and wherein the continuous casting comprises belt casting or roll casting of claims 4 and 5 of the present invention. 

Regarding claims 8, 9, and 10, Iarochenko also teaches the rolling step of using hot rolling or cold rolling techniques to cause the aluminum crystals to merge under the hearing action to form a bulk matrix and the relatively large additive metal occlusions to elongate as occlusions within the aluminum matrix (Iarochenko, [0027-0028]). The rolling step of Iarochenko corresponds to wherein the forming comprises working of the as-cast aluminum alloy, wherein the working comprises rolling, forging, or extruding, and wherein the aluminum electrode alloy comprises a wrought structure of claims 8, 9, and 10 of the present invention. 

Regarding claim 11, Iarochenko also teaches that the preferred cooling rate during the cooling step is selected from about 1-10°C per minute, i.e., 4.37-45.34 K/sec (1°C/min × 1min/60sec × 273.15K/1°C = 4.37K/sec; 10°C/min × 1min/60sec × 273.15K/1°C = 45.34K/sec) and more preferably selected from 2-5°C, and that the melted admixture is cooled at such a rate as to produce a non-equilibrium, solid alloy, multi-phase matrix (Iarochenko, [0023-0024]). The cooling rate of Iarochenko overlaps with the range of the present invention. As set forth in MPEP prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 12, Iarochenko also teaches that the preferred cooling rate during the cooling step is selected from about 1-10°C per minute, therefore it would have been obvious to one of ordinary skill in the art to select a cooling rate that falls within the presently claimed range in order to produce a non-equilibrium, solid alloy, multi-phase matrix (Iarochenko, [0023-0024]), i.e., the cooling rate could be 11°C/min, which is 50.08 K/sec, which would overlap with the present invention. Moreover, while the cooling rate of Iarochenko does not explicitly overlap with the threshold solidification rate as presently claimed, the amounts are “merely close”. As set forth in MPEP 2144.05, in the case where the “claimed ranges or amounts do not overlap with the prior art but are merely close,” a prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iarochenko as applied to claim 1 above, and further in view of Wentland et al. (US 2017/0016096 A1) (hereinafter “Wentland”).

Regarding claim 7, while Iarochenko teaches commercial casting processes (Iarochenko, [0021]), Iarochenko does not explicitly disclose wherein the casting comprises additive manufacturing.
With respect to the difference, Wentland teaches a method for making an article made of an aluminum alloy having 78.80-92.00 wt.% Al, 2.50-3.50 wt.% Mg, and 0-0.25 wt.% Fe, by additive manufacturing (Wentland, Abstract, [0010], and [0014-0015]).
As Wentland expressly teaches additive manufacturing the aluminum alloy allows for the formation of a metal article having a density approaching or equal to that of a cast metal article having a homogenous melting such that the articles can detect no particle pattern and form components made as a single, solid component that is generally stronger by containing a smaller amount of oxygen, hydrogen, and carbonaceous gases (Wentland, [0012]). 
Iarochenko and Wentland are analogous art as they are both drawn to methods of forming an aluminum alloy having small amounts of iron (Iarochenko, Abstract; Wentland, Abstract).
In light of the motivation to use additive manufacturing as the casting step as taught in Wentland above, it therefore would have been obvious to one of ordinary skill in the art to use an additive manufacturing process as the casting process of Iarochenko in order to form a single solid component that is generally stronger, and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738